ORDER
Considering the foregoing motion for stay,
IT IS ORDERED that all proceedings in the prosecution of Applicant Lionel Burns for constructive contempt, including imposition of sentence, currently pending in the Criminal District Court for the Parish of Orleans, in No. 414-519, Section “K”, Hon. Arthur Hunter, Jr., presiding, are hereby stayed pending disposition of supervisory writs filed in the Louisiana Supreme Court on behalf of Applicant Burns.
IT IS FURTHER ORDERED that Lionel Burns be immediately released from custody by the Orleans Criminal Sheriff.
/s/ Pascal F. Calogero, Jr.
JUSTICE, LOUISIANA SUPREME COURT